J-S10025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    STACY MOORE                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN BARCLAY                               :
                                               :
                       Appellant               :   No. 1072 MDA 2021

           Appeal from the Judgment of Sentence Entered July 7, 2021
       In the Court of Common Pleas of Lycoming County Civil Division at
                          No(s): FC-2021-0020402-AB


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                             FILED: JULY 15, 2022

        John Barclay appeals from his judgment of sentence entered after his

conviction for indirect criminal contempt. Barclay’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), and a Petition to

Withdraw as counsel. We affirm and grant counsel’s petition to withdraw.

        The trial court aptly set forth the underlying facts:

              By way of background, on May 14, 2021[,] by agreement
        without admission, [a Protection from Abuse (“PFA”)] order was
        entered against [Barclay]. The order stated that [Barclay] “shall
        not abuse, harass, threaten, or attempt or threaten to use
        physical force against [Stacy Moore] or any other protected
        person in any place where they might be found” and evicted and
        excluded [Barclay] from a residence in Linden, Pennsylvania. The
        order permitted [Barclay] to return to the garage of the residence
        on Sunday, May 16, 2021 between 1:00 and 2:00 p.m. to retrieve
        certain property. [Moore] and her children would not be present
        at the residence during this period, but a third party could.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10025-22


             On May 16, 2021, between 1:00 and 2:00 p.m., [Moore]
      went to Weis Markets while [Barclay] retrieved as much of his
      property from the garage as would fit in his truck. When [Barclay]
      left the property a few minutes before 2:00 p.m., the third party
      called [Moore] and informed her that [Barclay] had left. [Moore]
      left the market, got into her vehicle, and began driving toward the
      residence.

            As [Moore] was driving home, she observed [Barclay] in his
      red Dodge Ram truck in the opposite lane of travel. [Barclay’s]
      truck veered suddenly into [Moore’s] lane of travel. [Moore] went
      off the road and onto the shoulder to avoid [Barclay’s] truck.
      [Barclay’s] truck sharply turned back into its lane, sped up, and
      drove away. [Moore] stopped and called the police.

Tr. Ct. Pa.R.A.P. 1925(a) Op., 10/11/21, at 1-2.

      Police responded to the scene and they charged Barclay with indirect

criminal contempt of the PFA order. The court conducted a hearing on June 3,

2021, at which Barclay and Moore testified. Moore recounted the incident,

stating that her daughter was traveling in her own car in front of her at the

time. N.T. 6/3/21, at 6. She said that Barclay’s truck came into her lane and

forced her onto the shoulder. Id. at 12-13. She stated that she could see

Barclay and that he gave her “a dirty look.” Id. at 14. She asserted that she

was afraid that Barclay intended to hurt or kill her Id. at 16.

      Conversely, Barclay maintained that the incident was an accident. He

claimed that he found his belongings, including some valuable plants, in a “big

mess” in Moore’s garage. Id. at 31. He contended that although he was angry

and admittedly distraught, he did not intend to cross over into Moore’s lane of

traffic. He claimed he did so by accident because he was distracted by




                                     -2-
J-S10025-22



problems with his cell phone reception and items falling on him in his tightly

packed truck. Id. at 37.

      The trial court found Moore’s testimony to be credible but did not find

Barclay’s to be so. Tr. Ct. Op. at 4. It explained that Barclay’s account

contained inconsistencies and “simply did not make sense to the court.” Id.

Hence, following the June 2021 hearing, the court found Barclay guilty of

indirect criminal contempt. On July 7, 2021, the court sentenced Barclay to

pay the costs of prosecution, a $300 fine, and extended the PFA order by 2

years. The court also ordered Barclay to return Moore’s garage door opener

by mail.

      Barclay filed a timely notice of appeal and both Barclay and the court

complied with Pa.R.A.P. 1925. Barclay’s counsel filed an Anders Brief

identifying a single issue, which we set forth verbatim:

      Whether the Commonwealth presented sufficient evidence of all
      the elements of the charge, such that [Barclay] could be proven
      guilty of contempt beyond a reasonable doubt?

Anders’ Br. at 7.

      Before we assess the substance of the Anders brief, we must first

determine whether counsel’s request to withdraw meets certain procedural

requirements. See Commonwealth v. Goodwin, 928 A.2d 287, 290

(Pa.Super. 2007) (en banc). An Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;




                                     -3-
J-S10025-22


      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Counsel must provide a copy of the Anders brief to the client. Counsel

must also send the client a letter that advises the client of the right to “(1)

retain new counsel to pursue the appeal; (2) proceed pro se on appeal; or (3)

raise any points that the appellant deems worthy of the court’s attention in

addition to the points raised by counsel in the Anders brief.” Commonwealth

v. Orellana, 86 A.3d 877, 880 (Pa.Super. 2014). If counsel has satisfied these

requirements, we then conduct “a full examination” of the record “to decide

whether the case is wholly frivolous.” Commonwealth v. Dempster, 187

A.3d 266, 271 (Pa.Super. 2018) (en banc) (quoting Anders, 386 U.S. at 744).

      Here, in the Anders brief, counsel provides a procedural and factual

history of the case, with citations to the record, discusses the issues arguably

supporting the appeal, and explains why counsel concludes those issues are

frivolous. Anders Br. at 8-15. Counsel sent Barclay a copy of the Anders brief

and a letter to advise him that he may raise any additional issues before this

Court pro se or with private counsel. Accordingly, counsel’s Anders brief and




                                     -4-
J-S10025-22



letter to his client satisfies the necessary requirements.1 Barclay has not filed

any response to the Anders brief, either pro se or counseled through private

counsel. We will therefore address the issue counsel has identified.

       The lone issue counsel identifies in the Anders brief is a challenge to

the sufficiency of the evidence. Counsel maintains that such a challenge is

frivolous because the court was well within its purview to believe Moore’s

testimony rather than Barclay’s. We agree.

       “The standard we apply in reviewing the sufficiency of the evidence is

whether viewing all the evidence admitted at trial in the light most favorable

to the verdict winner, there is sufficient evidence to enable the fact-finder to

find every element of the crime beyond a reasonable doubt.” Commonwealth

v. Miller, 217 A.3d 1254, 1256 (Pa.Super. 2019) (quoting Commonwealth

v. Bradley, 69 A.3d 253, 255 (Pa.Super. 2013)). We review the evidence de

novo, but do not substitute our weighing of the evidence for that of the

factfinder, who is free to believe all, part, or none of the evidence.

Commonwealth v. Hall, 199 A.3d 954, 960 (Pa.Super. 2018). As long as the

prosecution presented evidence of each element of the crime, we will not find

the evidence insufficient unless it is “so weak and inconclusive that as a matter

of law no probability of fact may be drawn from the combined circumstances.”

Miller, 217 A.3d at 1256.

____________________________________________


1  Counsel initially filed a deficient Anders brief and a misleading letter to
Barclay. However, after this Court issued orders requiring corrections, counsel
filed corrected documents.

                                           -5-
J-S10025-22



      The four elements necessary to establish a claim of indirect criminal

contempt are:

      1) [T]he order must be definite, clear, specific and leave no doubt
      or uncertainty in the mind of the person to whom it was addressed
      of the conduct prohibited;

      2) [T]he contemnor must have had notice of the specific order or
      decree;

      3) [T]he act constituting the violation must have been volitional;
      and

      4) [T]he contemnor must have acted with wrongful intent.

Commonwealth v. Baker, 766 A.2d 328, 331 (Pa. 2001) (citation omitted).

      Upon review, we agree with counsel that Barclay’s sufficiency claim is

wholly frivolous. The evidence the Commonwealth presented at trial

demonstrated that there was an active PFA order against Barclay and in favor

of Moore, that he had notice of the PFA, and that he acted in violation of the

PFA, with the intent to harass Moore. Although Barclay claimed his action of

swerving his vehicle into Moore’s lane of traffic was not intentional, the court

found his testimony not believable. Instead, the court believed Moore’s

testimony regarding her observations of Barclay and his intent to harass her

with his car. The credibility of the witnesses is a matter squarely within the

purview of the factfinder. See Hall, 199 A.3d at 960. We thus agree that this

issue is frivolous. Further, our independent review of the record does not yield

any other issue of arguable merit.

      Judgment of sentence affirmed. Petition to Withdraw as counsel

granted.

                                     -6-
J-S10025-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022




                          -7-